Upon opening the Matter on the Complainant’s Bill and the Defendants Answer by Mr. Graeme Counsel for the Defendant John Skene in the presence  of Mr. Freeman the Complainants Counsel in this Cause, It was Moved by Mr. Graeme; That Preference may be Decreed by this Court to the Defendant’s Debt mentioned in his Said Answer before all others that are of a Posterior Date, And that the Injunction in this Cause may be Dissolved, unless the other Defendants do Shew good and Sufficient Cause to this Court by the Second Thursday in February next to the Contrary; Which the Court held reasonable, and Ordered the Same accordingly.
Alexr Stewart Deputy Register in Chancery